Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 12/28/2020 are acknowledged. Amended Claims 1 and 10 are acknowledged by the examiner. Accordingly, claims 1-20 are remain pending and have been examined.

Response to Arguments
Applicant’s arguments filed on 12/28/2020 have been considered but are moot in view of the new ground(s) of rejection.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Application No. 16883685, Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of application no. 15/495506 (US10667105 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitation of Claims 1-20 of 16883685 application is anticipated by the claims 1-15 of application no. 15/495506 (US10667105 B2). Claims 1-20 of 16883685 are therefore not patentably distinct from the patented applications 15/495506 (US10667105 B2), and unpatentable for obvious-type double patenting.

Instant Application No.16883685
Patent NO. US10667105B2 (15/495506)


a camera;

a housing comprising:
 
a processor; a wireless transceiver; at least one user interface element; and a memory storing instructions for execution by the processor that, when executed, cause the processor to control a least one of a zoom or a focus of the camera; and ; 

a flexible shaft connecting the camera to the housing.
1. A snake cam system comprising: 
a mobile device comprising a first processor, a first memory, and a display screen; and a snake cam comprising, 
a housing comprising: 

a second processor, a wireless transceiver, at least one user interface element; and a second memory; 

a flexible shaft having a first end connected to the housing and a second end opposite the first end; a camera secured to the second end of the flexible shaft; and a microphone secured to the second end of the flexible shaft, the microphone configured to record sound when the camera records video wherein the snake cam is in wireless communication with the mobile device via the wireless transceiver, and wherein the first memory stores instructions for execution by the first processor that, when executed by the first processor, cause the first processor to transmit a 

3. The snake cam of claim 2, wherein an at least one light emitting diode provides a flash for the camera.
3. The snake cam of claim 2, wherein the at least one light emitting diode provides a flash for the camera.
3. The snake cam of claim 2, wherein an at least one light emitting diode provides a flash for the camera.
4. The snake cam of claim 2, wherein the at least one light emitting diode can be turned on and off by a user of the snake cam.
  4. The snake cam of claim 2, wherein an at least one light emitting diode can be turned on and off by a user of the snake cam.
5. The snake cam of claim 1, wherein the camera is configured to take pictures and record video.
5. The snake cam of claim 1, wherein the camera is configured to take pictures and record video
6. The snake cam of claim 1, wherein the at least one user interface element includes a display screen.
  6. The snake cam of claim 1, wherein the at least one user interface element includes a display screen.
7. The snake cam of claim 6, wherein the display screen is configured as a viewfinder for the camera.
7. The snake cam of claim 6, wherein the display screen is configured as a viewfinder for the camera.

8. The snake cam of claim 6, wherein the display screen is a touchscreen, and further wherein the display screen can be used to adjust at least one feature or setting of the camera.
9. The snake cam of claim 1, wherein the wireless transceiver is configured to utilize a Bluetooth protocol.
9. The snake cam of claim 1, wherein the wireless transceiver is configured to utilize a Bluetooth protocol.
Claims 10 and 16.
Claims 1.
Claims 11-15 and 17-20 are depended on rejected base claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0334694 A1) hereinafter Liu in view of Stoudt (US 9179051 B1) hereinafter Stoudt.
Regarding Claim 1, Liu teaches a snake cam comprising (fig.1): a camera (fig.1; camera 7); a housing comprising (fig.1; controller controlling the image display and camera 7): a processor (fig.1; controller controlling the image display and camera 7); a wireless transceiver (Para.0023; wireless signal transmitting); at least one user interface element (Para.0023; multi-screen displays); and a memory (Para.0023; image display screen 1 receiving images); a camera external to the housing; and a flexible shaft connecting the camera to the housing (fig.1; first end connected to the main housing and second end is the end of the snake; (fig.1; camera 7 is secured to end of the snake). 

 	Liu does not teach storing instructions for execution by the processor that, when executed, cause the processor to control at least one of a zoom or a focus of the camera;

	Stoudt teaches storing instructions for execution by the processor that (fig.1; col.6; lines 29-63; processor 114 and camera 135; voice activation processor execute the instruction), when executed, cause the processor to control at least one of a zoom 

 	Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to include storing instructions for execution by the processor, when executed, cause the processor to control at least one of a zoom or a focus of the camera as taught by Stoudt to improve image capturing (see background).

Regarding Claim 2, Liu in view of Stoudt teach the snake cam of claim 1, wherein the camera comprises at least one light emitting diode (Liu: fig.4; Para.0024; LED lamp 18 for brightness for camera).  

Regarding Claim 3, Liu in view of Stoudt teach the snake cam of claim 2, wherein the at least one light emitting diode provides a flash for the camera (Liu: fig.4; Para.0024; LED lamp 18 for brightness for camera).  

Regarding Claim 4, Liu in view of Stoudt teach the snake cam of claim 2, wherein the at least one light emitting diode can be turned on and off by a user of the snake cam (Liu: fig.4; Para.0024; LED lamp 18 with operating handle 2 is provided with control button 14).  



Regarding Claim 6, Liu in view of Stoudt teach the snake cam of claim 1, wherein the at least one user interface element includes a display screen (Liu: Para.0023; image display screen 1).  

Regarding Claim 7, Liu in view of Stoudt teach the snake cam of claim 6, wherein the display screen is configured as a viewfinder for the camera (Liu: Para.0023; image display screen 1 for monitoring the camera view).  

Regarding Claim 8, Liu in view of Stoudt teach the snake cam of claim 6, wherein the display screen is a touchscreen, and further wherein the display screen can be used to adjust at least one feature or setting of the camera (Liu: fig.1; display 1 with functions button 16).

Regarding Claim 9, Liu in view of Stoudt teach the snake cam of claim 1, wherein the wireless transceiver is configured to utilize a Bluetooth protocol (Liu: Para.0022; 2.4 G wireless signal transceiver).  

Regarding Claim 10, Liu teaches same reason as claim 1.

Regarding Claims 11-15, Liu in view of Stoudt teach same reason as claims 2-9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAYEZ A BHUIYAN/Examiner, Art Unit 2698         


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698